Citation Nr: 0843774	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-38 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from February 1951 to February 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, that granted the veteran's claim 
for service connection for tinnitus, and assigned a 10 
percent evaluation.  In June 2008, the Board remanded the 
claim for additional development.  

In May 2008, the veteran was afforded a hearing before John 
J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Schedule for Rating Disabilities does not provide for an 
evaluation in excess of 10 percent for bilateral tinnitus; 
factors warranting an extraschedular rating are not shown. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus; an 
extraschedular rating is not warranted.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §§ 3.312(b)(1), 4.7, 4.87, Diagnostic 
Code 6260 (2002-2008); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2005, the RO granted service connection for 
tinnitus, evaluated as 10 percent disabling.  The veteran has 
appealed the issue of entitlement to an initial rating in 
excess of 10 percent.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  The VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

Finally, the veteran's representative has argued that an 
extraschedular rating is warranted under 38 C.F.R. § 
3.321(b)(1).  It is argued that the veteran's symptoms are 
constant and severe, that they interfere with his use of 
hearing aids, and that he must play soft music in order to 
fall asleep.  

The case was sent to the Director of Compensation and Pension 
to consider an extraschedular rating, with a negative 
response dated September 2008.  As cited within the September 
2008 letter, neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected tinnitus is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  Significantly, no medical 
evidence has been presented showing factors not already 
contemplated by the rating criteria, due solely to the 
veteran's service-connected tinnitus as to render impractical 
the application of the regular schedular standards.  
Accordingly, the regular schedular standards and the assigned 
disability rating adequately compensates the veteran for any 
adverse impact caused by his tinnitus.  The Board therefore 
finds that the criteria for assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  

To the extent that this claim involves an extraschedular 
issue, the Board notes that in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court stated that once a claim 
for service connection has been substantiated, the filing of 
a notice of disagreement with the RO's decision does not 
trigger additional § 5103(a) notice.  Id. at 493.  In this 
case, the veteran was afforded VCAA notice in September 2005.  
Service connection was granted in December 2005, a disability 
rating was assigned, and an effective date was established.  
Therefore the veteran's claim was substantiated as of 
December 2005.  Any error in failing to provide §5103(a) 
notice could not be prejudicial to the veteran because the 
purpose of §5103(a) notice is to provide notice of what is 
required for the veteran to substantiate his claim, and here, 
his claim has been substantiated.  See Id. (holding that the 
Board does not commit prejudicial error in concluding that a 
VCAA-notice letter complied with § 5103(a) and § 3.159(b), 
where a claim for service connection has been substantiated, 
because such notice is not required).  The Court also found 
that once a claim for service connection is substantiated 
VA's statutory duties are specified under § 5104 and § 7105, 
and applicable regulatory duties are found at 38 C.F.R. § 
3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in December 2005, the December 2006 statement of the 
case, and the September 2008 supplemental statement of the 
case.  In May 2008, the veteran was afforded a hearing.  
Further, the record also shows that the veteran has actual 
knowledge of the evidence necessary to substantiate a claim 
for a higher initial rating, based upon his arguments those 
presented by his representative.
ORDER

An initial disability rating in excess of 10 percent for 
tinnitus is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


